NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 09a0348n.06
                            Filed: May 19, 2009

                                          No. 08-5660

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


DAVID E. DANNER,                                )
                                                )
       Plaintiff-Appellant,                     )
                                                )
v.                                              )   ON APPEAL FROM THE UNITED
                                                )   STATES DISTRICT COURT FOR THE
COMMISSION ON CONTINUING LEGAL                  )   MIDDLE DISTRICT OF TENNESSEE
EDUCATION AND SPECIALIZATION OF                 )
THE TENNESSEE SUPREME COURT,                    )
                                                )
       Defendant-Appellee.                      )




       Before: GUY, GILMAN, and COOK; Circuit Judges.


       PER CURIAM. David D. Danner sued the Tennessee Commission on Continuing Legal

Education and Specialization of the Tennessee Supreme Court (the “Commission”) and its Executive

Director, David N. Shearon. Though never sanctioned, Danner challenges the constitutionality of

procedures—both of the Tennessee Supreme Court and the Middle District of Tennessee—for

suspending an attorney. With this summary disposition we affirm the district court’s dismissal of

Danner’s challenge to Middle District of Tennessee Local Rule 83.01 on standing grounds, we affirm

its dismissal of Danner’s suit against the Commission as barred by the Eleventh Amendment, and
No. 08-5660
Danner v. Commission on Continuing Legal Education


we dismiss as moot Danner’s claims against Shearon challenging Tennessee Supreme Court Rule

21.


       A.      No standing to challenge the constitutionality of Local Rule 83.01.


       The panel adopts the reasoning and conclusion of the district court that the absence of a

showing of any injury to Danner by enforcement of the rule against him deprives him of standing.


       B.      The Eleventh Amendment immunizes the Commission from suit in
               federal court.


       Assuming Danner could establish standing at the time he filed his complaint—he faced an

imminent threat of injury with the Commission’s pending draft order of summary suspension—we

adopt the district court’s reasoning and conclusion that the Eleventh Amendment barred Danner’s

suit because the Commission is a state agency. We likewise endorse the district court’s footnote

refuting Danner’s argument premised on the self-funded nature of the Commission and its activities.


       C.      Danner’s claims against Shearon fail on mootness grounds.


       The mootness doctrine requires that a justiciable case or controversy continue to exist

throughout the litigation. According to the Defendants, Danner currently faces no threat of

suspension for failure to comply with the CLE requirements. We therefore dismiss as moot Danner’s

complaint against Shearon.



                                                -2-
No. 08-5660
Danner v. Commission on Continuing Legal Education


       Contrary to Danner’s argument, both the Rooker-Feldman doctrine and its exception are

inapposite. Rooker-Feldman bars a losing party in state court from seeking federal court review of

the state court judgment. Exceptions to Rooker-Feldman are not exceptions to Article III’s

justiciability requirements.


       AFFIRMED.




                                               -3-